                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF MISSOURI
                                         SOUTHERN DIVISION

BIGFOOT ON THE STRIP, LLC,                                  )
          Plaintiff,                                        )
                                                            )
vs.                                                         )                     Case № 6:18-CV-03155
                                                            )
RANDY WINCHESTER; and                                       )
EMILY WINCHESTER,                                           )
          Defendants.                                       )

        DEFENDANTS’ SUGGESTIONS IN OPPOSITION TO PLAINTIFF’S
MOTION TO FILE SUR-REPLY TO DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT
                  OF MOTION FOR SUMMARY JUDGMENT

            Defendants’ by and through their attorneys of record, and pursuant to Rules 56 and 56.1, object to

Plaintiff’s request to file a sur-reply to Defendants’ Reply Memorandum in Support of Motion for

Summary Judgment. In support, Defendants state the following:

I.          INTRODUCTION

            Plaintiff seeks leave to file a sur-reply simply because it wants the last word. Plaintiff was unhappy

with Defendants’ rebuttal and Plaintiff wants another chance to prove its claims. But as this Court well

knows, summary judgment does not work that way. While Plaintiff takes issue with the fact that

Defendants provided the Court with additional cites to the record in their reply, such additional

information does not warrant a sur-reply.

            Additionally, Plaintiff wants a chance to show the Court that its evidence consisting of

inadmissible hearsay and new allegations of defamatory statements are permissible for review. Again, a

sur-reply is unnecessary for this Court to determine what is or is not inadmissible hearsay or claims worthy

of review. The Court is the gatekeeper for such objections and does not need circuitous briefing, i.e. a

sur-reply, to determine what information it can properly consider at the summary judgment stage.




3325215.1
                                                       Page 1 of 5
II.         LEGAL STANDARDS

            Courts generally disfavor sur-replies. See, e.g., Banner Health v. Sebelius, 905 F. Supp. 2d 174,

187 (D.D.C. 2012). Neither the Federal Rules of Civil Procedure nor this Court’s Local Rules authorize

the filing of sur-replies. While this Court has discretion to allow a sur-reply, “this discretion should be

exercised in favor of allowing a surreply only where a valid reason for such additional briefing exists,

such as where the movant raises new arguments in its reply brief.” Fedrick v. Mercedes-Benz USA, LLC,

366 F. Supp. 2d 1190, 1197 (N.D. Ga. 2005); see also Speer v. Cerner Corp., No. 14-0204-CV-W-FJG,

2017 WL 1036135, at *1 (W.D. Mo. Mar. 17, 2017), motion to certify appeal denied, No. 14-0204-CV-

W-FJG, 2017 WL 10506771 (W.D. Mo. May 3, 2017) (“[T]he Court will DENY plaintiffs’ motion for

leave to file a surreply . . ., as the Court finds that plaintiffs adequately controverted the relevant facts and

arguments in their original suggestions in opposition.”). The mere fact that a non-moving party wants to

address rebuttal arguments made to its response opposing summary judgment does require a sur-reply.

“To allow such surreplies as a regular practice would put the court in the position of refereeing an endless

volley of briefs.” Fedrick, 366 F. Supp. 2d at 1197.

III.        DEFENDANTS’ ADDITIONAL CITES TO THE RECORD ARE PROPER.

            Plaintiff takes issue with the fact that Defendants provided the Court with additional cites to the

record in support of their statements of uncontroverted fact. But additional record citation is not prohibited

by federal or local rules; nor is any language in the rules to indicate that Defendants needed to seek leave

to request the Court to consider additional citations. The Court may consider materials in the record that

have not been cited. Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials, but it

may consider other materials in the record.”). Furthermore, additional record cites in support of the same

statements of fact does not equate to new evidence. Defendants are supporting their original statements

of uncontroverted fact in response to Plaintiff’s futile attempt to pick apart typographical errors. The fact

that Plaintiff elected to respond based on technicalities rather than controverting substantive facts does

not provide Plaintiff the green light to sur-reply to additional citations to an already existing record.

3325215.1
                                                     Page 2 of 5
IV.         A SUR-REPLY IS NOT NECESSARY TO DETERMINE INADMISSIBLE HEARSAY.

            The Court does not need a sur-reply to determine whether Plaintiff’s statements and evidence

introduced during its response are hearsay and/or admissible as an exception to the hearsay rule.

Defendants properly objected to Plaintiff’s attempts to controvert statements of fact and argue against

summary judgment with inadmissible evidence. “A party may not rely solely on inadmissible hearsay in

opposing a motion for summary judgment, but instead must show that admissible evidence will be

available at trial to establish a genuine issue of material fact.” Fin. Timing Publications, Inc. v.

Compugraphic Corp., 893 F.2d 936, 942 (8th Cir. 1990).

            Plaintiff should have supported the admissibility of its response at the time it was presented, and

had Plaintiff done so, Defendants could have addressed the purported applicable exceptions. Defendants’

objections are not new evidence worthy of a sur-reply, and by allowing Plaintiff to argue the admissibility

of its response in a sur-reply, the Court will deny Defendants the opportunity to respond with reasons why

those exceptions do not apply.

V.          DEFENDANTS REQUEST A MORE DIFINITIVE STATEMENT BECAUSE PLAINTIFF
            HAS ASSERTED NEW CLAIMS.

            When Plaintiff initially filed this case, it did specifically plead its claims, including specific

defamatory statements. Thus, Defendants knew what claims and alleged defamatory statements were at

issue in this case. Defendants had no basis to file a motion for a more definite statement. But in Plaintiff’s

response to Defendants’ motion for summary judgment, Plaintiff attempts to add new defamatory

statements. This is improper. See Freeman v. Bechtel Construction Co., 87 F.3d 1029, 1031 (8th Cir.

1996); Holliday v. Grant Atlantic & Pacific Tea Co., 256 F.2d 297, 302 (8th Cir. 1958). Plaintiff cannot

be permitted to allege new defamatory statements. Nor did Defendants have any obligation to anticipate

that Plaintiff would be asserting new defamatory statements before it filed its response. To allow Plaintiff

to file a sur-reply to address allegations that were not initially pleaded defeats the purpose of having a

specificity requirement for claiming defamation, as well as a pretrial order requiring the Parties’ to state


3325215.1
                                                     Page 3 of 5
their contentions and defenses in an effort to control the course of summary judgment. See, e.g., Hartis

v. Chicago Title Ins. Co., 694 F.3d 935, 948 (8th Cir. 2012) (“[A] pretrial order ‘controls the course of the

action unless the court modifies it.’”). Therefore, the Court should deny Plaintiff’s request.

VI.         CONCLUSION.

             As thoroughly discussed above, Plaintiff’s request to file a sur-reply is nothing but a last ditch

effort to get past summary judgment by creating new allegations of defamatory statements and trying to

show the existence of controverted material facts with inadmissible hearsay. A sur-reply, which is

frowned upon to begin with, should not be used for such purposes. Furthermore, a sur-reply is unnecessary

to address additional cites to the record, and the Court should deny Plaintiff’s request for leave to file a

sur-reply.

                                                 Respectfully submitted,

                                                 Stephen H. Snead (ssnead@batyholm.com) #29623
                                                 Andrew J. Donelan, (adonelan@batyholm.com) #62850
                                                 BATY HOLM NUMRICH & OTTO, PC
                                                 901 St. Louis Street, Suite 101
                                                 Springfield, MO 65806
                                                 417-886-1683 / Fax 417-319-2768
                                                         And
                                                 HINKLE LAW FIRM LLC
                                                 6800 College Boulevard, Suite 600
                                                 Overland Park, Kansas 66211
                                                 913-345-9205/ FAX: 913-345-4832


                                                 By:      /s/ Jennifer R. Johnson
                                                 Jennifer R. Johnson, jjohnson@hinklaw.com             #59197
                                                 Michelle R. Stewart mstewart@hinklaw.com              #51737

                                                 ATTORNEYS FOR DEFENDANTS




3325215.1
                                                     Page 4 of 5
                                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 22nd day of August, 2019, the foregoing
DEFENDANTS’ SUGGESTIONS IN OPPOSITION TO PLAINTIFF’S MOTION TO FILE SUR-
REPLY TO DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT was filed electronically with the Clerk of the US District Court for the Western District of
Missouri; and a service copy was served electronically via email only on the following:

Bryan D. Fisher, #65904 (bfisher@nnlaw.com)
Ryan Frazier, (rfrazier@nnlaw.com)
Daniel K. Wooten, #48061 (dwooten@nnlaw.com)
NEALE & NEWMAN, LLP
1949 E. Sunshine, Suite 1-130
Springfield, MO 65808-0327
417-882-9090 / Fax: 417-882-2529
Attorneys for Plaintiff


                                                  /s/ Jennifer R. Johnson
                                               ATTORNEYS FOR DEFENDANTS




3325215.1
                                               Page 5 of 5
